ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_01_FR.txt.                      94 	




                                DÉCLARATION DE M. LE JUGE BENNOUNA

                     [Texte original français]

                        Place du droit colonial (droit français d’outre-mer) — Portée du principe de
                     l’uti possidetis juris — Conséquences du tracé de la frontière établi par référence
                     au droit colonial — Evolution du concept de souveraineté — Prise en considération
                     de l’évolution des réalités humaines et géographiques.

                        J’appuie la décision de la Cour dans le contexte du compromis entre les
                     deux Parties, le Burkina Faso et le Niger, par lequel elle a été saisie. Cela
                     étant, je ne peux manquer de m’interroger, en cette seconde décennie
                     du XXIe siècle, sur la pertinence de la tâche qui lui a été confiée de tracer
                     la frontière entre les deux pays, ou de la compléter, en se fondant sur un
                     arrêté du gouverneur général de l’Afrique occidentale française (AOF)
                     datant de 1927. Certes la jurisprudence de la Cour a clarifié la fonction
                     dévolue au droit colonial qui
                          « peut intervenir, non en tant que tel (comme s’il y avait un conti­
                          nuum juris, un relais juridique entre ce droit et le droit international),
                          mais seulement comme un élément de fait, parmi d’autres, ou comme
                          moyen de preuve et de démonstration de ce qu’on a appelé « le legs
                          colonial » » (affaire du Différend frontalier (Burkina Faso/République
                          du Mali), arrêt, C.I.J. Recueil 1986, p. 568, par. 30).
                        Cependant, il s’agit, malgré tout, dans la présente affaire, de procéder à
                     l’interprétation de l’arrêté, tel que précisé par son erratum, du gouverneur
                     général de l’AOF à la lumière du droit colonial en matière de tracé des
                     limites administratives entre colonies.
                        Dès lors, la Cour s’est engagée, qu’on le veuille ou non, dans la mise en
                     œuvre du droit colonial en recourant à des méthodes d’interprétation qui
                     en sont inspirées, comme l’analyse de la relation entre un décret du pré-
                     sident de la République française et un arrêté du gouverneur général de
                     l’AOF, ou le contexte de la répartition des territoires entre circonscrip-
                     tions coloniales françaises.
                        Dans ces conditions, on peut se demander si, ce faisant, on évite réelle-
                     ment de faire du droit colonial, un « continuum juris, un relais juridique »
                     avec le droit international.
                        Mais peut‑on faire autrement lorsque, pour le tracé d’une ligne fron-
                     tière, on ne dispose, dans les textes coloniaux de référence, que d’informa-
                     tions sommaires, soit l’identification du tracé par deux points situés à des
                     distances importantes ?
                        Confronté au même dilemme, le juge ad hoc Abi‑Saab, dans son opi-
                     nion individuelle jointe à l’arrêt relatif à l’affaire du Différend frontalier
                     (Burkina Faso/République du Mali), relève que la chambre a été amenée

                     54




6 CIJ1042.indb 144                                                                                         8/04/14 08:34

                     95 	            différend frontalier (décl. bennouna)

                     « à entreprendre une analyse par trop détaillée du droit colonial français
                     qui, à mon avis, est une tâche qui ne convient guère à un organe juridic-
                     tionnel international et dont elle aurait pu faire l’économie dans une large
                     mesure » (C.I.J. Recueil 1986, p. 659, par. 3). Il ajoute néanmoins, en se
                     référant aux précautions prises dans l’arrêt lorsqu’il fait intervenir le droit
                     colonial : « On ne saurait, par conséquent, trouver par ce biais, en droit
                     international contemporain, même de manière indirecte, une quelconque
                     légitimation rétroactive de l’institution coloniale. » (Ibid., par. 4.)
                        En réalité, la question n’est pas de légitimer a posteriori une institution
                     que le droit et l’histoire ont classée définitivement au rang de celles qui ont
                     été profondément violentes et injustes parce que attentatoires à la dignité
                     et aux libertés de populations entières. La question est de se demander si
                     le droit international contemporain peut s’appuyer, pour le tracé des fron-
                     tières, sur le droit sécrété par une telle institution, même s’il ne s’agissait
                     que de limites administratives qui faisaient au demeurant peu de cas des
                     populations concernées et de leurs liens historiques et sociologiques.
                        Le juge ad hoc Abi‑Saab a tenté de tempérer ce paradoxe en préconi-
                     sant le recours à des « considérations d’équité infra legem ». Je dirai, en ce
                     qui me concerne, qu’il faudrait que le juge prenne en compte, dans la mise
                     en œuvre de l’uti possidetis juris, le droit intertemporel, dans le sens où le
                     sort des populations en cause, à l’heure de l’interprétation du droit colo-
                     nial, ne peut être ignoré.
                        Autrement dit, comment faire en sorte que les mêmes injustices perpé-
                     trées par des tracés artificiels et brutaux, parfois en suivant des parallèles
                     ou des méridiens, ne soient « légitimées » par l’organe judiciaire interna-
                     tional opérant au XXIe siècle ?
                        Il est vrai que la Cour, en tant qu’organe judiciaire principal des
                     Nations Unies, se doit de contribuer au renforcement des relations paci-
                     fiques entre Etats et, elle le fait, à la demande des Parties, en se référant
                     au legs colonial. Mais, de nos jours, la recherche de la paix entre Etats
                     implique également la garantie de la sécurité humaine, à savoir le respect
                     des droits fondamentaux des personnes en cause et leur protection, y
                     compris par la justice internationale.
                        L’exercice de la souveraineté est devenu ainsi inséparable de la respon-
                     sabilité à l’égard de la population. Cette nouvelle approche de la souve-
                     raineté devrait certainement être présente au moment où la Cour se
                     prononce sur le tracé de frontières entre Etats.
                        On peut considérer que les réalités humaines, au temps des indépen-
                     dances, dans les années soixante, ont probablement été prises en compte
                     par les géographes français, qui ont enquêté sur le terrain pour mettre au
                     point la carte de l’Institut géographique national (IGN) qui date de cette
                     époque. Mais, il se peut qu’un certain décalage se soit creusé depuis, entre
                     la carte en question et les réalités humaines d’aujourd’hui, décalage qui
                     impose aux Etats de prendre les mesures nécessaires pour préserver les
                     droits des populations concernées.
                        La Cour ne peut ignorer, lorsqu’elle décide, en 2013, de la frontière
                     entre deux pays africains indépendants, qu’elle a été appelée à donner

                     55




6 CIJ1042.indb 146                                                                                     8/04/14 08:34

                     96 	             différend frontalier (décl. bennouna)

                     effet à un arrêté de 1927, tel que précisé par son erratum, et que l’autorité
                     qui l’a adopté n’avait comme unique préoccupation que de séparer, pour
                     une meilleure administration territoriale, des entités qui relevaient de la
                     même puissance coloniale.
                        Il est évident qu’une telle opération ne peut être purement mécanique
                     ni consister en une transposition formelle. Les réalités humaines, et mêmes
                     géographiques, ont évolué et la Cour qui rend la justice, presque un siècle
                     plus tard, ne peut pas ne pas les avoir à l’esprit.
                        De telles interrogations font partie de celles qui concernent le traite-
                     ment de l’héritage colonial, auquel a été confronté le continent africain
                     dans son ensemble. Le recours à l’uti possidetis juris n’a pas toujours per-
                     mis d’instaurer la paix entre les héritiers et en leur sein. On se demande
                     encore, ici et là, s’il faut se résigner soit à redessiner les frontières, soit à
                     reconfigurer l’exercice de l’autorité au sein des souverainetés existantes. Il
                     faut, peut‑être, en revenir à l’essentiel, car la frontière, sur le modèle west-
                     phalien, reste bien éloignée du patrimoine culturel de cette région du
                     monde. Il appartient aux deux Parties, dans le contexte d’une relation de
                     bon voisinage, de renouer avec ce patrimoine, en approfondissant, comme
                     les y encourage la Cour, leur coopération.


                                                                 (Signé) Mohamed Bennouna.




                     56




6 CIJ1042.indb 148                                                                                       8/04/14 08:34

